                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

HENRY SOLIS                                                                            PLAINTIFF

v.                                Case No. 4:17-cv-00722-KGB

UPS GROUND FREIGHT, INC., et al.                                                    DEFENDANTS

                                              ORDER

       The parties have, via email, transmitted to the Court a joint stipulation of dismissal with

prejudice (Exhibit 1). The parties stipulate that all of the claims “that were or that could have been

raised” in plaintiff Henry Solis’ complaint should be dismissed with prejudice (Id.).             The

stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii). For good

cause shown, the Court adopts the joint stipulation of dismissal with prejudice (Id.). The action is

dismissed with prejudice.

       So ordered this 14th day of December, 2018.


                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
Exhibit 1
Exhibit 1
